     Case 1:21-bk-10214-MB          Doc 73 Filed 03/16/21 Entered 03/16/21 10:11:01                Desc
                                     Main Document    Page 1 of 2



 1   Gregory R. Jones (Cal. Bar No. 229858)
     MCDERMOTT WILL & EMERY LLP
 2   2049 Century Park East, Suite 3200
     Los Angeles, California 90067-3206
 3   Telephone: (310) 284-6140
     Facsimile: (310) 277-4730
 4   E-mail: gjones@mwe.com
 5   Timothy W. Walsh (NY Bar No. 4911673) (admitted pro hac vice)
     Darren Azman (NY Bar No. 2436152) (admitted pro hac vice)
 6   MCDERMOTT WILL & EMERY LLP
     340 Madison Avenue
 7   New York, NY 10173
     Telephone: (212) 547-5400
 8   Facsimile: (212) 547-5444
 9   Counsel to the Official Committee of Unsecured Creditors of Cred Inc., et al.
10
                                   UNITED STATES BANKRUPTCY COURT
11                                  CENTRAL DISTRICT OF CALIFORNIA
                                     SAN FERNANDO VALLEY DIVISION
12
     In re:                                           Case No. 21-10214-MB
13
                                                      Chapter 7
14   ALEXANDER, JAMES,
                                                      NOTICE OF FILING OF EMERGENCY
15                                                    MOTION OF THE OFFICIAL
              Debtor.                                 COMMITTEE OF UNSECURED
16                                                    CREDITORS OF CRED INC., ET AL. TO
                                                      (I) HOLD JAMES ALEXANDER IN
17                                                    CONTEMPT AND (II) ISSUE A BENCH
                                                      WARRANT FOR HIS ARREST AND
18                                                    DETENTION

19

20   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY JUDGE:

21            PLEASE TAKE NOTICE that on March 15, 2021, the Official Committee of Unsecured

22   Creditors (the “Committee”) of Cred Inc. and its affiliated debtors and debtors in possession filed the

23   Emergency Motion of the Official Committee of Unsecured Creditors for an Order (I) Holding James

24   Alexander in Contempt of Court and (II) Issuing a Bench Warrant for the Arrest and Detention of

25   James Alexander (the “Contempt Motion”), which seeks (I) to hold James Alexander in contempt of

26   court and (II) the issuance of a bench warrant for his arrest and detention. In re Cred Inc., No. 20-

27   12836 (JTD) (the “Delaware Bankruptcy Case”), Docket No. 643 (Bankr. D. Del. Mar. 15, 2021).

28
     Case 1:21-bk-10214-MB        Doc 73 Filed 03/16/21 Entered 03/16/21 10:11:01             Desc
                                   Main Document    Page 2 of 2



 1            PLEASE TAKE FURTHER NOTICE that on March 15, 2021, the Committee filed the

 2   Motion to Shorten Time for Notice of Motion of the Official Committee of Unsecured Creditors for an

 3   Order (I) Holding James Alexander in Contempt of Court and (II) Issuing a Bench Warrant for the

 4   Arrest and Detention of James Alexander, which seeks to have the Contempt Motion heard on

 5   Wednesday, March 17, 2021, at 2:00 p.m. (ET) (the “Hearing”), with objections, if any, due at or

 6   before the Hearing. Delaware Bankruptcy Case, Docket No. 644 (Bankr. D. Del. Mar. 15, 2021).

 7   Dated: March 16, 2021
 8
      McDERMOTT WILL & EMERY LLP
 9

10    By: /s/ Gregory R. Jones
      Gregory R. Jones
11    2049 Century Park East, Suite 3200
12    Los Angeles, California 90067-3206
      Telephone: (310) 284-6140
13    Facsimile: (310) 277-4730

14    -and-
15
      Timothy W. Walsh (admitted pro hac vice)
16    Darren Azman (admitted pro hac vice)
      340 Madison Avenue
17    New York, NY 10173-1922
      Telephone: (212) 547-5400
18    Facsimile: (212) 547-5444
19
      Counsel to the Official
20    Committee of Unsecured Creditors
      of Cred Inc., et al.
21

22

23

24

25

26

27

28
                                                      2
